Citation Nr: 0826740	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a through 
and through right forearm gunshot wound, with right forearm 
and wrist exit scars, and median nerve damage, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1992 to 
December 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision from the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that VA did not fulfill its duty to assist as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has a duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and as warranted by law, 
affording a VA examination.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).

In July 1996, service connection was granted for residuals of 
a through and through right forearm gunshot wound, with right 
forearm and wrist exit scars, and a zero percent rating was 
assigned effective December 30, 1995.  

After VA examinations in April and May 1999, an August 1999 
rating decision assigned a 10 percent rating because of 
gunshot wound related nerve damage effective March 9, 1999.  
The August 1999 rating decision noted the presence of nerve 
and muscle damage but assigned only a single 10 percent for 
the combined disorder citing to Diagnostic Codes 5308-8515, 
which encompasses a muscle disability (Diagnostic Code 5308) 
and peripheral neuropathy (Diagnostic Code 8515).  

In 1997, 38 C.F.R. § 4.55(a) was amended to prevent a muscle 
injury from being combined with a peripheral nerve paralysis 
rating of the same body part unless the injuries affect 
entirely different functions.  See 62 Fed.Reg. 30237 (Jun. 
1997).  Further, the provisions of 38 C.F.R. § 4.56(b) (2007) 
provide that a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Hence, given the nature of the 
wound, and the prior disabilities that were service 
connected, the rating assigned may be in conflict with the 
rating schedule.  Notably, however, initial assignment of 
separate ratings for these disorders by the Board, in light 
of the totality of the record, raise due process concerns.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Further, in March 2006 the veteran wrote that he woke up that 
morning with complete right hand numbness which radiated 
through the wrist with pain in the elbow.  He had made an 
appointment with VA for the next day and requested the claim 
be held open for 60 days for the opportunity to provide that 
additional evidence.  As these VA records are not available 
further development is required.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2007).  The representative also stated in his 
memorandum, dated in May 2006, that the veteran would be 
undergoing a second surgery on his right hand in the near 
future.  Any records pertaining to that care are not 
currently in the claims file.

The veteran has been afforded multiple VA examinations since 
his original claim in 1996.  In some examinations he was 
diagnosed with carpal tunnel syndrome, and many examiners 
specifically stated that carpal tunnel syndrome was not 
attributable to either service or a service-connected 
disability.  The Board finds, however, that more recent 
examinations and medical records fail to address the cause of 
the veteran's current right forearm. wrist numbness and pain.  
It remains unclear whether the veteran's increased pain and 
numbness are caused by his service-connected disorder or his 
non-service connected carpal tunnel syndrome.

Furthermore, there is a "Post-It" note in the file by the 
RO indicating that a diagnosis made by a VA physician in June 
2004 of mild right carpal tunnel syndrome constituted a claim 
of entitlement to service connection for carpal tunnel 
syndrome secondary to the right forearm/wrist gunshot wound 
residuals.  The representative further raised the issue of 
entitlement to service connection for carpal tunnel syndrome 
in his May 2006 memorandum.  Therefore, an adjudication of 
entitlement to service connection for carpal tunnel syndrome 
secondary to residuals of a gunshot wound to the right 
forearm and wrist is warranted.  A new VA examination is also 
necessary to determine whether carpal tunnel syndrome is 
secondary to the veteran's service-connected disability; and 
to determine the source of his pain and numbness and what 
specific symptoms attributable to his service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
pertinent records from any pertinent 
private or VA medical provider since April 
2005 where the veteran received treatment 
for his right wrist disorder.  The RO 
should specifically obtain VA records 
associated with any appointment made in or 
since March 2006, and records of 
additional right forearm/wrist surgery 
since March 2006.

2.  Thereafter, the veteran should be seen 
for a VA neurological examination.  The 
veteran's claims folder must be provided 
to the examiner for review.  All 
appropriate studies should be conducted.  
The physician is requested to describe any 
functional right median  nerve impairment, 
the range of right forearm/wrist motion, 
and the nature of any residual muscle 
damage due to gunshot wound.  The examiner 
should describe any loss of power, 
weakness, lowered fatigue threshold, 
fatigue-pain, impairment of coordination, 
and/or uncertainty of movement in the 
right forearm/wrist.  

If carpal tunnel syndrome is diagnosed the 
physician should opine whether it is at 
least as likely as not that the syndrome 
is caused or aggravated by residuals of a 
right forearm/wrist through and through 
gunshot wound with median nerve damage.  A 
complete rationale must be provided for 
any opinion offered.

If carpal tunnel syndrome is not caused or 
aggravated by the examiner must 
differentiate the pathology caused by the 
service connected median nerve damage from 
any pathology caused by the carpal tunnel 
syndrome.

In responding to these questions, the 
physician is to provide a rationale for 
his or her opinion, address the evidence 
in the claims file and use sound medical 
principles.  If the physician cannot offer 
an opinion without resorting to 
speculation, he or she must so state, and 
explain why speculation is required to 
reach the opinion offered.

3.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review any physician's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for residuals of a through and 
through right forearm gunshot wound, with 
right forearm and wrist exit scars, and 
median nerve damage.  In doing so, the RO 
must address the provisions in 38 C.F.R. § 
4.55(a) and readjudicate the claim under 
the provisions directing that muscle and 
nerve injuries relating to a gunshot wound 
are evaluated separately.  Further, the RO 
must address the applicability of 
38 C.F.R. § 4.56(b) which directs that a 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
If the claim remains denied the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

6.  The RO should formally adjudicate the 
question of entitlement to service 
connection for carpal tunnel syndrome of 
the right forearm/wrist, secondary to 
residuals of a gunshot wound.  Should 
entitlement to service connection for 
carpal tunnel syndrome be denied the 
appellant is informed that the Board will 
only exercise jurisdiction over this 
question if he perfects an appeal to such 
a denial in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


